Fourth Court of Appeals
                               San Antonio, Texas
                                      June 13, 2019

                                   No. 04-19-00228-CV

                       IN THE INTEREST OF T.J., et al children,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-02673
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to file Brief is GRANTED.      The
appellant’s brief is due July 1, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court